Citation Nr: 1816017	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  17-42 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance (A&A) of another person or housebound status.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1956 to August 1979.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2016 rating decision in which the RO, inter alia, denied entitlement to SMC based on housebound status.  In February 2017, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2017, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2017.

The Veteran was scheduled to appear for a Board hearing before a Veterans Law Judge at the RO in March 2018; however, in a statement received prior to the hearing (discussed below), his representative canceled the hearing.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).


FINDING OF FACT

In a statement dated in February 2018, the Veteran's representative provided notification that the Veteran wished to withdraw from appeal his claim of entitlement to SMC, his only claim pending on appeal.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's representative are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran's representative notified VA, that after conversing with the Veteran, he wished to withdraw his SMC claim on appeal, the only claim currently pending before the Board.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.




	____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


